Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1- 4, 6-19 are currently pending and have been examined.
Response to remarks/arguments
This is a Final Office action in response to applicant's remarks/arguments filed on 02/03/2022.
   Status of the claims:
Claims 5 and 20 have been canceled.
The rejection of claims 1, 12, and 14 under 35 U.S.C. 112 (a) is withdrawn in response to Applicant's amendment filed on 02/03/2022
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yaacobi et al. (20150346340 A1) in view of  Doylend et al. (US 20170184450 A1).
Regarding claim 1, Yaacobi teaches a Lidar system (Fig.12, on chip Lidar 1200), comprising:
a LIDAR chip that includes a light-combining component (Fig. 13A, para [123]: lines 8-10, mixer 1215) that combines an optical reference signal (Fig. 13A, para [122]: lines 1-9, the signal from power divider 1211 to mixer 1215) with an optical comparative signal (Fig. 13A, received beam) so as to form a 
the light signal including light from the composite signal and beating at the beat frequency (Fig. 13A, para [123], the signal between mixer 1215 and detector 1216).
a Lidar chip [with] a light signal (Fig. 13A, [0122-0123], lidar chip 1210 with a light signal  entering Ge detector 1216),  the light signal including data from which one or more components can be approximated ([0121.-0124 describe direction/steering control electronics 1220 which control a transmit antenna 1212a/b and laser so as to transmit a beam toward target 1201 (transmitting an optical data signal from the lidar chip to target 1201) and output electronics 1240 which processes return beam(s) from target 1201, the one or more components selected from a group consisting of a relative distance between the LIDAR chip and an object located off the LIDAR chip and a radial velocity between the object and the LIDAR chip (Figs.13A-B, Para [0121]-[0124], describes determining distance/velocity to a target object by receiving a reflected signal that affects subsequent directional and processing signal outputs.).
Yaacobi fails to explicitly teach, (the LIDAR chip having) an optical port through which a light signal exits from the optical chip, 
However, Doylend teaches an optical circuit includes a phased array of solid state waveguides that perform beamsteering on an optical signal. In Fig. 2, para [50]- [51] detector PD 250 can be on separate chip  since the detector receives light from a reverse path of waveguides used to transmit beam 242 or from a separate light which is mean that the connection between the detector PD 250  and the photonics IC 210 will be via an optical port.
It would have been obvious to modify Yaacobi to include the reassignment as taught by Doylend as shown above because it will reduce the signal to noise ratio and use less energy.
Regarding claim 2, Yaacobi discloses the system of claim 1, wherein the light signal is an 
Regarding claim 3, Yaacobi, teaches the system of claim 1, wherein the comparative signal includes light that was reflected off the object (fig.13A, para [123]: lines 1-4).
Regarding claim 4, Yaacobi teaches the system of claim 3, wherein the reference signal does not include any  light that was reflected off the object (Fig. 13A, para [122]: lines 1-9, the signal from power divider 1211 to mixer 1215).
Regarding claim 6, Yaacobi teaches The system of claim 1, wherein the LIDAR chip is configured to generate an outgoing light signal and is configured such that the reference signal (Fig. 13A, para [122]: lines 1-9, the signal from power divider 1211 to mixer 1215) includes light from the outgoing light signal that was not reflected off the object and 4the comparative signal (para [123], received beam from 1214b) includes light from the outgoing light signal that was reflected off the object.
Regarding claim 7, Yaacobi discloses the system of claim 1, further comprising: local electronics and central electronics, the central electronics being further from the LIDAR chip than the local electronics (Para [0121], Fig.12-13A, Describe electronics on a LIDAR chip ex. Direction control electronics/steering control 1220 and output electronics/DC block and BSA 1240).
Regarding claim 8 Yaacobi fails to explicitly teaches the system of claim 7, wherein an optical link provides optical communication between the central electronics and the LIDAR chip.
However, Doylend teaches an optical circuit includes a phased array of solid state waveguides that perform beamsteering on an optical signal. In Fig. 2, para [50]- [51] detector PD 250 can be on separate chip  since the detector receives light from a reverse path of waveguides 
It would have been obvious to modify Yaacobi to include the reassignment as taught by Doylend as shown above because it will reduce the signal to noise ratio and use less energy
Regarding claim 10, Yaacobi teaches the system of claim 9, wherein the light signal is beating at the beat frequency and the central electronics are configured to use the beat frequency in a calculation of  the relative distance between the object and/or a radial velocity between the object and the LIDAR chip (Fig 13A, para [123]-[124]).
Regarding claim 11, Yaacobi discloses the system of claim 7, wherein the LIDAR chip includes a light source (Fig.13A, Para [0121]: lines 1-7, a pulsed or chirped laser 1230); 
the local electronics include a source control module configured to operate the light source such that the light source outputs an outgoing LIDAR signal (Fig. 13A, Para [0121]: lines 1-7, Direction control/Steering unit 1220); 
the LIDAR chip is configured such that the light signal includes light from the outgoing light signal that was not reflected off the object (Fig. 13A, para [122]: lines 1-9, the signal from power divider 1211 to mixer 1215) and also includes light from the outgoing light signal that was reflected off the object ([0123], received beam from 1214b); and 
the central electronics are configured to use the light signal to determine the relative distance between the object and/or a radial velocity between the object and the LIDAR chip (Fig.13A, Para [0121], [0123], DC Block and BSA/output electronics 1240 which processes return beam(s) from target 1201).


Regarding claim 12, Yaacobi teaches a LIDAR system, comprising: 
a LIDAR chip that includes a light-combining component that combines (Fig. 13A, para [123]: lines 8-10, mixer 1215) an optical reference signal (Fig. 13A, para [122]: lines 1-9, the signal from power divider 1211 to mixer 1215) with an optical comparative signal (para [123], received beam from 1214b) so as to form a composite signal that is beating at a beat frequency (Fig. 13A, para [123], the signal between mixer 1215 and detector 1216); and 
the LIDAR chip includes (an optical port through which a light signal exits from the optical chip), the light signal including light from the composite signal (Fig. 13A, para [123], the signal between mixer 1215 and detector 1216), the comparative 
Yaacobi fails to teach an optical port through which a light signal exits from the optical chip. However, Doylend teaches an optical circuit includes a phased array of solid state waveguides that perform beamsteering on an optical signal. In Fig. 2, para [50]- [51] detector PD 250 can be on separate chip  since the detector receives light from a reverse path of waveguides used to transmit beam 242 or from a separate light which is mean that the connection between the detector PD 250  and the photonics IC 210 will be via an optical port.
It would have been obvious to modify Yaacobi to include the reassignment as taught by Doylend as shown above because it will reduce the signal to noise ratio and use less energy.
Regarding claim 13, Yaacobi teaches the system of claim 12, wherein the reference  signal does not include any  light that was 
Regarding claim 14, Yaacobi teaches the system of claim 12, wherein the LIDAR chip is configured to generate an outgoing light signal and is configured such that the reference signal 
Regarding claim 15, Yaacobi discloses the system of claim 12, further comprising: local electronics and central electronics, the central electronics being further from the LIDAR chip than the local electronics (Para [0121], Fig.13A, Describe electronics on a LIDAR chip ex. Direction control electronics/steering control 1220 and output electronics/DC block and BSA 1240).
Regarding claim 16, Yaacobi, fails to teach the system of claim 15, wherein an optical link provides optical communication between the central electronics and the LIDAR chip.
However, Doylend teaches an optical circuit includes a phased array of solid state waveguides that perform beamsteering on an optical signal. In Fig. 2, para [50]- [51] detector PD 250 can be on separate chip  since the detector receives light from a reverse path of waveguides used to transmit beam 242 or from a separate light which is mean that the connection between the detector PD 250  and the photonics IC 210 will be via an optical port.
It would have been obvious to modify Yaacobi to include the reassignment as taught by Doylend as shown above because it will reduce the signal to noise ratio and use less energy.
Regarding claim 18, Yaacobi discloses the system of claim 15, wherein the central electronics use the light signal to determine the relative distance between the object and/or a radial velocity between the object and the LIDAR chip (Fig.13A, Para [0121], [0123].DC Block and BSA/output electronics 1240 which processes return beam(s) from target 1201).
Regarding claim 19, Yaacobi discloses the system of claim 15, wherein the LIDAR chip includes a light source (Fig.13A, Para [0121]: lines 1-7 a pulsed or chirped laser 1230); the local .

Claims 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yaacobi et al. (20150346340 A1) in view of Doylend et al. (US 20170184450 A1) and Swanson et al. (US 20140376001 A1).
Regarding claim 9, Yaacobi, as modified in view of Doylend, fails to teach the system of claim 8 wherein the optical link includes one or more optical fibers that carry the light signal to the central electronics.
	However Swanson teaches teach wherein the optical link includes one or more optical fibers that carry the light signal to the central electronics (Swanson, Para [0207], Fig 38a, and twin-core optical fiber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yaacobi’s optical phased arrays to incorporate the teachings of Swason in order to have a photonic chip connected to the GE Detector using twin-core optical fiber.

Regarding claim 17, Yaacobi, as modified in view of, Doylend fails to teach, however Swanson teaches the system of claim 16, wherein the optical link includes one or more optical fibers that carry the light signal to the central electronics (Swanson, Para [0207], Fig 38a, twin-core optical fiber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yaacobi’s optical phased arrays to incorporate the teachings of Swason in order to have a photonic chip connected to the GE Detector using twin-core optical fiber.
One advantage of using twin-core optical fiber, preferably single mode twin-core fiber in a common cladding, is that the effects of the environmental disturbances (e.g. bending, acoustic pick up, temperature effects, vibrations, etc) on creating noise in measuring the samples optical properties are dramatically reduced.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/JEMPSON NOEL/Examiner, Art Unit 3645

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645